DETAILED ACTION
Preliminary Amendment filed on 09/10/2019 is acknowledged.  Claims 1-15 are cancelled.  Claims 16-37 are newly added and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-17, 20-21, 23 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostalecki et al. (Experimental Dermatology2014, IDS) (Ostalecki).
Regarding claim 16, Ostalecki teaches a method for characterizing melanocytic lesions (abstract), comprising 
determining the expression level of one or more biomarkers of keratinocytes surrounding melanocytes in a biopsy sample obtained from a subject (we detected a highly modified PBC of keratinocytes during the transformation from melanocytes to melanoma cells) (abstract), 
wherein the one or more biomarker is selected from the group consisting of ADAM10, Notch1, p27KIP1, CD63, PPARγ, TAP73, and SPPL3 (abstract);
wherein CD63, PPARγ, TAP73, and SPPL3 is not present in healthy keratinocytes and appears when a pre-malignant or malignant melanocytic lesion develops, wherein the expression level of said biomarker is stronger when a malignant melanocytic lesion develops as compared to when a pre-malignant melanocytic lesion develops (The translocated SPPL3, a member of the gamma secretase family, induced the expression of several factors like PPAR gamma and TAp73) (abstract);
thereby characterizing the melanocytic lesion as a pre-malignant or malignant
melanocytic lesion (the PBC of keratinocytes may be used in histological melanoma diagnostics) (abstract).
Ostalecki does not specifically teach that wherein ADAM10, Notch1, and p27KIP1 is present in healthy keratinocytes and when a pre-malignant melanocytic lesion develops, but disappears when a malignant melanocytic lesion develops.
However, Ostalecki teaches that ADAM10 is one of important biomarker for melanoma development (activation of ADAM10, one of the most critical factors in melanoma development) (Lee et al., 2013) (abstract). The phrase “wherein ADAM10, Notch1, and p27KIP1 is present in healthy keratinocytes and when a pre-malignant melanocytic lesion develops, but disappears when a malignant melanocytic lesion develops” describes a natural phenomenon. Therefore, when determining the expression level of ADAM10 in keratinocytes surrounding melanocytes, one would find that natural phenomena.
Regarding claim 17, Ostalecki teaches that wherein the expression level of one or more biomarker selected from the group consisting of ADAM10, Notch1, and p27KIP1 is determined, and the expression level of one or more biomarker selected from the group consisting of CD63, PPARy, TAP73, and SPPL3 is determined (abstract).
Regarding claim 20, Ostalecki teaches that wherein the expression level of at least two biomarkers selected from the group consisting of CD63, PPARγ, TAP73, and SPPL3 is determined (abstract).
Regarding claim 21, Ostalecki teaches that wherein the expression level of at least three biomarkers selected from the group consisting of CD63, PPARy, TAP73, and SPPL3 is determined (abstract).
Regarding claim 23, Ostalecki teaches that wherein the expression level of at least two of said biomarkers, the expression level of at least three of said biomarkers, the expression level of at least four of said biomarkers (abstract), the expression level of at least five of said biomarkers, the expression level of at least six of said biomarkers, or the expression level of all seven biomarkers is determined.
Regarding claim 27, Ostalecki teaches that wherein the expression level of the one or more biomarker is determined by immunostaining, in particular by multi-epitope-ligand-cartography (MELC) (Here we analyzed tissue sections of all steps of melanoma development (from benign nevi to invasive melanoma) using the MELC-technology) (abstract).
Regarding claim 28, the phrase “wherein the expression of SSPL3 is primarily perinuclear when a malignant melanocytic lesion develops and primarily cytosolic when a premalignant melanocytic lesion develops” describes a natural phenomenon.  Therefore, when determining the expression level of SSPL3 in keratinocytes surrounding melanocytes, one would find that natural phenomena.
Regarding claim 29, Ostalecki teaches that wherein said biopsy sample is a skin tissue biopsy sample (abstract).
Regarding claim 30, since malignant melanocytic lesion can develop in lymph nodes, it would have been obvious to one of ordinary skill in the art to select a lymph node biopsy sample.
Regarding claim 31, it would have been obvious to one of ordinary skill in the art to select the subject being a mammal.
Regarding claim 32, it would have been obvious to one of ordinary skill in the art to select the subjectbeing a human.
Regarding claim 33, Ostalecki teaches that wherein the subject has or is suspected to have a skin disease involving melanocytes (abstract).
Regarding claim 34, Ostalecki teaches that wherein the skin disease involving melanocytes is malignant melanoma (abstract).
Regarding claim 35, Ostalecki does not specifically teach that wherein the skin disease involving melanocytes is psoriasis. Since psoriasis involving melanocytes, it would have been obvious to one of ordinary skill in the art to analyzing the biomarker of keratinocytes surrounding melanocytes in a biopsy sample for psoriasis.
Regarding claim 36, Ostalecki fairly suggests that wherein the evaluation of the determined expression levels is automated by a software-supported manner (This large-scale screening process resulted in a defined antibody library to characterize all types of common nevi and melanoma) (abstract).
Regarding claim 37, Ostalecki fairly suggests wherein the method is carried out in an automated or semi-automated device (The MELC (Multi Epitope Ligand Cartography)-technology is a cyclical immunofluorescence imaging technology to investigate up to hundred different proteins in one tissue/cell sample simultaneously for their topographical distribution. In order to determine a detailed PBC of melanoma cells, we screened approximately 950 antibodies for a melanoma-specific staining) (abstract).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostalecki et al. (Experimental Dermatology2014, IDS) (Ostalecki) in view of Balint et al. (The Journal of Clinical Investigation, 2005) (Balint).
Regarding claim 18, Ostalecki does not specifically teach that wherein the expression level of at least two biomarkers selected from the group consisting of ADAM10, Notch1, and p27KIP1 is determined. However, Balint teaches that Notch1 is an important biomarker for melanoma cell (Title, page 3173, par 4). It would have been obvious to one of ordinary skill in the art to include Notch1 in the biomarker detection, in order to obtain more information for melanoma cell status.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostalecki et al. (Experimental Dermatology2014, IDS) (Ostalecki) in view of Balint et al. (The Journal of Clinical Investigation, 2005) (Balint) and Li et al. (Journal of Cutaneous Pathology, 2004) (Li).
Regarding claim 19, Ostalecki does not specifically teach that wherein the expression level of all biomarkers selected from the group consisting of ADAM10, Notch1, and p27KIP1 is determined. However, Balint teaches that Notch1 is an important biomarker for melanoma cell (Title, page 3173, par 4). Li teaches that p27KIP1 is an important biomarker for melanoma cell (Title). It would have been obvious to one of ordinary skill in the art to detect ADAM10, Notch1, and p27KIP1, in order to obtain more information for melanoma cell status.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostalecki et al. (Experimental Dermatology2014, IDS) (Ostalecki) in view of Lupia et al. (Journal of Investigative Dermatology, 2014)(Lupia).
Regarding claim 22, Ostalecki does not specifically teach that wherein the expression level of all biomarkers from the group consisting of CD63, PPARy, TAP73, and SPPL3 is determined. However, Lupia teaches that CD63 is animportant biomarker for melanoma (abstract). It would have been obvious to one of ordinary skill in the art to detect the expression level of all biomarkers from the group consisting of CD63, PPARy, TAP73, and SPPL3, in order to obtain more information for melanoma cell status.
Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostalecki et al. (Experimental Dermatology2014, IDS) (Ostalecki) in view of Critchley-Thorne et al. (PLOS Medicine, 2007)(Critchley-Thorne).
Regarding claim 24, Ostalecki does not specifically teach that wherein further the expression level of APBB1, CD71, or both APPB1 and CD71 is determined. However, Critchley-Thorne teaches that CD71 is an important biomarker for melanoma (abstract). It would have been obvious to one of ordinary skill in the art to detect the expression level of CD71, in order to obtain more information for melanoma cell status.
The phrase “wherein APPB1 and CD71 is not present in healthy keratinocytes and appears when a pre-malignant or malignant melanocytic lesion develops, wherein the expression level of said biomarker is stronger when a malignant melanocytic lesion develops as compared to when a pre-malignant melanocytic lesion develops” describes a natural phenomenon. Therefore, when determining the expression level of CD71 in keratinocytes surrounding melanocytes, one would find that natural phenomena.
Regarding claim 26, Ostalecki does not specifically teach that wherein further the expression level of IFN-a is determined. However, Critchley-Thorne teaches that IFN-a is an important biomarker for melanoma (abstract). It would have been obvious to one of ordinary skill in the art to detect the expression level of IFN-a, in order to obtain more information for melanoma cell status.
The phrase “wherein IFN-a is not present in healthy keratinocytes, but is present when a benign melanocytic lesion develops” describes a natural phenomenon. Therefore, when determining the expression level of IFN-a in keratinocytes surrounding melanocytes, one would find that natural phenomena.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostalecki et al. (Experimental Dermatology2014, IDS) (Ostalecki) in view of Kentrou et al. (Cytometry, Part B(Cliical Cytometry) , 2011) (Kentrou).
Regarding claim 25, Ostalecki does not specifically teaches that wherein further the expression level of CD66abce is determined, wherein CD66abce is not present in healthy keratinocytes and pre-malignant melanocytic lesion, but appears when a malignant melanocytic lesion develops. However, Kentrou teaches that CD66abce is a biomarker for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797